Case 1:18-cr-00197-KAM Document 61 Filed 09/11/20 Page 1 of 4 PageID #: 419



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X

UNITED STATES OF AMERICA,

                                               ORDER
          - against -
                                               18-CR-197 (KAM)

WARREN FLEMING,
                             Defendant.

------------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

          Before the court is a motion for reconsideration filed

by defendant Warren Fleming (“Mr. Fleming”), acting pro se.

(ECF No. 60, Motion for Reconsideration (“Mot.”).)          On May 26,

2020, through counsel, Mr. Fleming filed a motion to modify his

prison sentence under the First Step Act.        (ECF No. 56,

Emergency Motion for Release from Custody.)         The Government

opposed the motion.    (ECF No. 57, Response in Opposition.)          In a

Memorandum and Order dated June 1, 2020, this court denied Mr.

Fleming’s motion, finding that even though Mr. Fleming could be

at a greater risk if he were to contract COVID-19, all other

relevant factors weighed against modifying his sentence, and he

had not shown “extraordinary and compelling reasons” warranting

a modification of his sentence.         (See ECF No. 58, Memorandum and

Order (“June 1, 2020 Order”).)      On June 9, 2020, Mr. Fleming

filed a Notice of Appeal of this court’s June 1, 2020 Order.


                                    1
Case 1:18-cr-00197-KAM Document 61 Filed 09/11/20 Page 2 of 4 PageID #: 420



(ECF No. 59, Notice of Appeal.)         On August 31, 2020, the Clerk

of Court received the instant motion, seeking reconsideration of

the court’s June 1, 2020 Order.         For the reasons below, the

motion for reconsideration is DENIED.

            First, Mr. Fleming’s motion for reconsideration is

untimely.    Under Eastern District of New York Local Criminal

Rule 49.1, “[a] motion for reconsideration or reargument of a

Court order determining a motion shall be filed and served

within fourteen (14) days after the Court’s determination of the

original motion.”    L. Crim. R. 49.1(d).       This court’s Order

denying Mr. Fleming’s motion to modify his sentence was issued

on June 1, 2020, and so any motion for reconsideration should

have been filed within fourteen days, by June 15, 2020.           Under

the prison mailbox rule, a document is generally considered “to

have been filed as of the date it was given to prison officials

for forwarding to the court clerk.”         Adeline v. Stinson, 206

F.3d 249, 251 n.1 (2d Cir. 2000).         The affidavit of service that

Mr. Fleming included with the motion for reconsideration is

dated August 4, 2020, and states that Mr. Fleming placed his

motion “in the prison mailbox” on that date.         (Mot. at 7.)     The

motion is, therefore, untimely.

            Second, Mr. Fleming’s motion fails on the merits.          A

motion for reconsideration “is not a vehicle for relitigating

old issues, presenting the case under new theories, securing a

                                    2
Case 1:18-cr-00197-KAM Document 61 Filed 09/11/20 Page 3 of 4 PageID #: 421



rehearing on the merits, or otherwise taking a second bite at

the apple[,] . . . and reconsideration will generally be denied

unless the moving party can point to controlling decisions or

data that the court overlooked.”        Analytical Surveys, Inc. v.

Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (citations

and quotation marks omitted); see also L. Crim. R. 49.1(d) (“A

memorandum setting forth concisely the matters or controlling

decisions which counsel believes the Court has overlooked shall

accompany the motion” for reconsideration.)

            Mr. Fleming has not cited any facts or controlling law

that the court overlooked in denying his original motion to

modify his sentence.     Mr. Fleming’s motion for reconsideration

argues that the usual requirement that a defendant must exhaust

administrative remedies before filing a motion under the First

Step Act should not apply to his motion, in light of the COVID-

19 pandemic.    (Mot. at 1-3.)    But the court’s Order did not find

that Mr. Fleming’s motion was procedurally barred for failure to

exhaust; it found that Mr. Fleming’s motion failed on the

merits.    (See June 1, 2020 Order at 6.)      Mr. Fleming also argues

that he would be at a greater risk if he were to contract COVID-

19, as a result of his asthma combined with hypertension.           (Mot.

at 4-5.)    In its Order denying his original motion, the court

considered Mr. Fleming’s heightened risk, and the presence of



                                    3
    Case 1:18-cr-00197-KAM Document 61 Filed 09/11/20 Page 4 of 4 PageID #: 422



COVID-19 at his prison facility. 1          (See June 1, 2020 Order at 7-

8.)     The court nonetheless found that despite his heightened

risk, Mr. Fleming could manage his medical conditions with

medication, and that “[a]ll of the policy factors” under the

First Step Act, as well as the sentencing factors under 18

U.S.C. § 3553(a), “weigh[ed] heavily against modifying the

sentence.”       (June 1, 2020 Order at 9.)       Mr. Fleming has not

pointed to any facts or controlling law overlooked by the court.

              Accordingly, Mr. Fleming’s motion for reconsideration

is respectfully DENIED.         The Clerk of Court shall mail a copy of

this Order to Mr. Fleming.

SO ORDERED.

Dated:        Brooklyn, New York
              September 11, 2020


                                            __________/s/_         _______
                                            Hon. Kiyo A. Matsumoto
                                            United States District Judge




1 At the time of the court’s original order, according to the Bureau of
prisons, there were 15 active cases among inmates and two active cases
among staff at FCI Danbury. Currently, there are two active cases
among inmates and none among staff. Federal Bureau of Prisons,
“COVID-19 Cases,” available at https://www.bop.gov/coronavirus/
(accessed September 11, 2020).

                                        4
